Citation Nr: 9926936	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  93-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for sleep apnea, fatigue, 
muscle weakness, chronic headaches, memory loss, and weight 
gain, as secondary to exposure to ionizing radiation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from December 1958 to 
May 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1992 determination of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that this case was remanded to the RO in 
July 1995 and has been returned to the Board.  The issue of 
service connection for right ear hearing loss was granted 
following the remand in an April 1998 rating decision.  
Because this benefit has been granted, the issue is no longer 
on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The July 1995 remand shows that the case was returned to the 
RO in order to afford the veteran an opportunity to provide 
evidence that his diseases diagnosed after separation from 
service are the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Board further notes that the veteran declined another 
personal hearing in July 1999.  The veteran's August 1993 
personal hearing was conducted by a Member of the Board who 
is no longer employed by the Board.  See 38 C.F.R. § 20.707 
(1998).


FINDING OF FACT

The claims of service connection for sleep apnea, fatigue, 
muscle weakness, chronic headaches, memory loss, and weight 
gain, claimed as secondary to exposure to ionizing radiation 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of service connection for sleep apnea, fatigue, 
muscle weakness, chronic headaches, memory loss, and weight 
gain, claimed as secondary to ionizing radiation exposure are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not show treatment for sleep 
apnea, chronic fatigue, muscle weakness, headaches, memory 
loss, or weight gain.  The April 1967 report of medical 
examination shows normal clinical evaluations with the 
exception of identifying body marks.  The examiner noted 
moderate high frequency hearing loss in the right under the 
summary of defects and diagnoses. 

The record contains a certificate of participation that shows 
the veteran participated in Operation DOMINIC during the 
spring and summer of 1962.  Another certificate shows that 
the veteran participated in the 1962 nuclear tests in the 
Pacific while assigned to the commander fleet air wing 
two/commander task unit 8.3.2.

The record contains private medical reports showing treatment 
for multiple disorders from February 1991 to August 1993.  
The reports include assessments of chronic headaches, 
obesity, memory difficulties, sleep apnea, and fatigue.

Private medical records show that the veteran underwent sleep 
studies in January and February 1992 to evaluate his sleep 
apnea.   

In a July 1992 VA examination, the veteran reported that he 
was exposed to radiation in 1962.  Although he did not know 
of any abnormality related to the exposure, he had a number 
of general symptoms that he felt were related.  

The veteran reported that for the last ten years he had 
chronic fatigue especially in the morning and also muscle 
fatigue.  He reported that sleep apnea was diagnosed in a 
non-VA sleep lab.  He also reported symptoms of headaches, 
weight gain, and high blood pressure.  Following physical 
examination, the diagnoses included history of radiation 
exposure and no localizing symptoms, blood dyscrasia, or 
malignancy by history; sleep apnea with accompanying symptoms 
of headaches, muscle weakness, chronic fatigue, and memory 
loss.  

The veteran reported at an April 1993 personal hearing before 
a Member of the Board sitting at the RO that he was exposed 
to radiation during testing on Johnston Island in 1962.  He 
described his duties as a flight engineer and described 
witnessing 6 or 7 blasts aboard barracks ships.  The veteran 
reported various symptoms including severe headaches and 
fatigue, which began in the 1980s.  He also reported that he 
had memory loss and sleep apnea, which he attributed to 
radiation exposure.  The veteran reported that he had a 
physical examination at Johnston Island at which time the 
physician informed him that his life would be shortened by 
15 years due to the exposure.  

Private medical records dated from June 1995 to May 1997 show 
that the veteran was treated for orthopedic disorders in 
addition to treatment for sleep apnea.  Non-VA records dated 
from October 1993 to March 1995 also show that the veteran 
was seen for treatment in connection with sleep apnea.  
Private medical records dated from February 1994 to 
December 1995 show that the veteran was followed at the sleep 
disorders center for sleep apnea and idiopathic hypersomnia.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has articulated the requirements 
for a well grounded claim for service connection as follows: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is "plausible" is required in order for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 504; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  The regulation provides a list of recognized 
radiogenic diseases in subsection 3.311(b)(2), and the 
regulatory time period when the diseases must become 
manifest.  38 C.F.R. § 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The Board finds that the veteran has not submitted well-
grounded claims for sleep apnea, fatigue, muscle weakness, 
chronic headaches, memory loss, and weight gain, claimed as 
secondary to ionizing radiation exposure.  With respect to 
the first method of establishing service connection for 
presumptive diseases manifest in radiation-exposed veterans, 
the Board notes that 38 C.F.R. § 3.309(d) limits service 
connection to the diseases listed in paragraph (d)(2).  Sleep 
apnea, fatigue, muscle weakness, chronic headaches, memory 
loss, and weight gain are not diseases listed in paragraph 
(d)(2) subject to service connection on a presumptive basis.  

The Board notes that the veteran meets the regulatory 
criteria of a "radiation-exposed veteran" as defined in 
38 C.F.R. § 3.309(d)(3), in light of the evidence which shows 
he participated in Operation DOMINIC.  Notwithstanding the 
veteran's participation in atmospheric nuclear testing, the 
probative medical evidence of record does not show that the 
veteran currently has a disease listed in paragraph (d)(2) of 
the regulation.

With respect to the second method, which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that sleep apnea, 
fatigue, muscle weakness, chronic headaches, memory loss, and 
weight gain are not radiogenic diseases listed in 
section 3.311(b)(2).  

The regulation sets up chronological obligations of VA in 
developing claims under section 3.311.  Wandel v. West, 
11 Vet. App. 200, 204 (1998) (citing Ramey, 120 F.3d, at 
1244).  In this regard, the regulation provides three 
threshold criteria prior to referral of the veteran's claim 
for further consideration by the VA Under Secretary of 
Benefits.  

Prior to referral to the VA Under Secretary of Benefits, it 
must be determined that: 

(1) the veteran was exposed to ionizing radiation as a result 
of participation in the atmospheric nuclear testing of 
nuclear weapons; 

(2) the veteran subsequently developed a radiogenic disease; 
and, 

(3) such disease became manifest within the period specified 
by (b)(5) of the section.  38 C.F.R. § 3.311(b)(1).  In 
Wandel the Court held that absent competent evidence that the 
veteran was exposed to radiation, VA is not required to 
forward the claim for consideration by the Under Secretary 
for Benefits.  Wandel, 11 Vet. App. at 200.  In the case at 
hand, the record does not establish the second criterion in 
light of the fact that the diseases for which the veteran is 
claiming service connection are not radiogenic diseases.  

As to the third method, the Board finds that there is no 
competent medical or scientific evidence linking sleep apnea, 
fatigue, muscle weakness, chronic headaches, memory loss, and 
weight gain to the claimed inservice radiation exposure.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d).  The issue of whether the disorders are linked to 
an inservice injury or disease involves medical causation, 
which requires cognizable evidence in the form of competent 
medical evidence in order to well ground the veteran's 
claims.  Grottveit, 5 Vet. App. 93.  

In the case at hand, the record does not contain competent 
medical evidence to link the veteran's current disability to 
an injury or disease incurred during service.  The Board 
notes that the only evidence expressing an etiology for the 
veteran's complaints does not show that they are linked to 
inservice radiation exposure.  The private examiner in a 
January 1992 report found that chronic headaches, obesity, 
and memory difficulties could be well explained on the basis 
of the sleep apnea syndrome.  The examiner noted in an 
October 1993 report that the most likely diagnosis at that 
point was fatigue secondary to a combination of sleep apnea, 
daytime hypersomnolence, and some elements of depression.  
The competent medical evidence of record does not show that 
the veteran's disorders are attributable to his participation 
in atmospheric nuclear testing.  In absence of competent 
medical evidence of a nexus, the Board must deny the 
veteran's claims as not well grounded.  See Caluza, 7 Vet. 
App. at 506.  
Other Matters

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
in a June 1998 conference, and the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would well ground his claims.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  In this regard, the Court of Appeals 
held that 38 U.S.C. § 5107(a) requires a claimant to submit 
and establish a well grounded claim before VA is required to 
provide assistance to a claimant in developing facts 
underlying the claim.  Epps v. Gober, 126 F.3d at 1469.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit found that 38 U.S.C. § 5107(a) 
indicates that giving the benefit of the doubt to a claimant 
does not relieve the claimant of carrying the burden of 
establishing a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997) cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  As the veteran's claims for 
entitlement to service connection as secondary to exposure to 
ionizing radiation are not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for sleep apnea, fatigue, 
muscle weakness, chronic headaches, memory loss, and weight 
gain claimed as secondary to exposure to ionizing radiation, 
the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

